Name: Regulation (EEC) No 2571/69 of the Commission of 22 December 1969 on the reductions applicable to prices for sugar beet in Italy
 Type: Regulation
 Subject Matter: Europe;  prices;  consumption;  plant product
 Date Published: nan

 Avis juridique important|31969R2571Regulation (EEC) No 2571/69 of the Commission of 22 December 1969 on the reductions applicable to prices for sugar beet in Italy Official Journal L 321 , 23/12/1969 P. 0030 - 0030 Finnish special edition: Chapter 3 Volume 2 P. 0248 Danish special edition: Series I Chapter 1969(II) P. 0537 Swedish special edition: Chapter 3 Volume 2 P. 0248 English special edition: Series I Chapter 1969(II) P. 0554 Greek special edition: Chapter 03 Volume 5 P. 0018 Spanish special edition: Chapter 03 Volume 3 P. 0169 Portuguese special edition Chapter 03 Volume 3 P. 0169 REGULATION (EEC) No 2571/69 OF THE COMMISSION of 22 December 1969 on the reductions applicable to prices for sugar beet in Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 1009/67/EEC (1) of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulation (EEC) No 2485/69, (2) and in particular Article 5 (3) thereof; Whereas Commission Regulation (EEC) No 2497/69 (3) of 12 December 1969 on the increases and reductions applicable to prices for sugar beet fixed price increases and reductions valid throughout the Community for sugar beet with a sucrose content of more than 14.5 % ; whereas, because of the difference between the industrial value of sugar beet grown in Italy and sugar beet grown in the north of the Community, the price increases and reductions for Italy were fixed at a lower level than those for other areas of the Community; Whereas the quality characteristics and industrial value of Italian sugar beet make it necessary to fix reductions for sugar beet with a sucrose content of less than 14.5 % ; whereas these new reductions have not been fixed by agreements within the trade ; whereas, in particular, the industrial value of the sugar beet in question must be taken into account when the reductions are being fixed; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar; HAS ADOPTED THIS REGULATION: Article 1 The minimum price referred to in Article 5 (1) of Regulation No 1009/67/EEC shall be reduced in Italy by not more than 0.75 % for each 1/10 % of sucrose content where sucrose content is less than 14.5 %. Article 2 This Regulation shall apply from the 1970/71 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1969. For the Commission The President Jean REY (1)OJ No 308, 18.12.1967, p. 1. (2)OJ No L 314, 15.12.1969, p. 6. (3)OJ No L 316, 17.12.1969, p. 15.